             Case 1:21-cv-03154-RA Document 21 Filed 06/30/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------------- x     1:21-cv-03154-RA
GRAN SABANA CORPORATION N.V.,                                            :
                                                                         :
                                   Plaintiff,                            :
         -against-                                                       :   ORDER TO SHOW CAUSE
                                                                         :   FOR TEMPORARY
MITCHELL H. KOSSOFF,                                                     :   RESTRAINING ORDER AND
                                                                         :   PRELIMINARY
                                   Defendant.                            :   INJUNCTION
------------------------------------------------------------------------ x


          Upon the application of Defendant Mitchell H. Kossoff (“Defendant”), by his counsel

 Furman Kornfeld & Brennan LLP, the Declaration of Christopher D. Skoczen, Esq. and Aaron M.

 Barham, Esq., dated June 30, 2021, and the Declaration of Walter Mack, Esq., it is hereby

          ORDERED, that the above-captioned Plaintiff Gran Sabana Corporation N.V. (“Gran

 Sabana”) show cause before a motion term of this Court, via teleconference on _____, 2021, at

 ____ a.m./p.m., why an order should not be entered pursuant to Rule 65 of the Federal Rules of

 Civil Procedure:

          (1) issuing a stay of this action pending the outcome of criminal investigations of

              Defendant;

          (2) issuing a stay of this action pursuant to 11 U.S.C.A. § 362 of the Bankruptcy Law; and

          (3) issuing a preliminary injunction pursuant to FRCP 65 preventing the entry of any order

              in this matter as to Defendant pending the outcome of criminal investigation of

              Defendant and removal of the stay in the related bankruptcy proceeding.

          The hearing will be held by telephone. The parties may access the conference using the

 following information: Call-in number: 212-376-9859, Host Pin: 99983030.




                                                           1
            Case 1:21-cv-03154-RA Document 21 Filed 06/30/21 Page 2 of 2




       ORDERED that, sufficient cause having been shown, pending the hearing of Defendant’s

application for a preliminary injunction, pursuant to Rule 65 of the Federal Rules of Civil

Procedure, Plaintiff be restrained and enjoined as follows:

       1.      From moving, petitioning or otherwise seeking any order in this matter

               compromising Defendant’s Constitutional rights pending criminal investigations of

               Defendant.

       ORDERED that a copy of this Order be served upon counsel for Plaintiff via email and

Fax and/or via any other method allowed under the rules on or before 5:00 p.m. on

_______________, which shall be deemed good and sufficient service of this order; and

       ORDERED that Defendant email the above-referenced Application, Declaration,

Affirmation, and this Order upon counsel for Plaintiff by 5:00 p.m. on ________, 2021.

       ORDERED that Defendant file a Proof of Service of the above-referenced Order,

Declaration and Affirmation by ________, 2021.

Dated: New York, New York
       June 30, 2021
                                                     ___________________________
                                                     United States District Court Judge
                                                     Ronnie Abrams




                                                2
